Citation Nr: 1813552	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-31 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from June 18, 2012 to April 25, 2013 and in excess of 50 percent from April 25, 2013.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from June 18, 2012 to April 25, 2013 and from April 25, 2013.


REPRESENTATION

Veteran represented by:	Thomas J. Farrell, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012 and February 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

Additionally, the Board observes that the Veteran submitted additional evidence following the last adjudication by the RO in the June 2016 SOC.  However, during his August 2016 Board hearing, the Veteran, via his representative, waived his right to have the case remanded to the AOJ for review of the additional evidence and requested the Board proceed with the adjudication of the appeal.


FINDINGS OF FACT

1.  From June 18, 2012 to April 25, 2013, the impairment from the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity.

2.  From April 25, 2013, the impairment from the Veteran's PTSD more nearly approximates occupational and social impairment, with deficiencies in most areas.

3.  From June 18, 2012 to April 25, 2013, the Veteran's service-connected disabilities do not meet the schedular criteria under 38 C.F.R. § 4.16(a), and the criteria for referral for extraschedular consideration are not met.

4.  From April 25, 2013, due to his service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD from June 18, 2012 to April 25, 2013 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.327, 4.1, 4.2, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a 70 percent disability rating, but no higher, from April 25, 2013, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, DC 9411 (2017).

3.  From June 18, 2012 to April 25, 2013, the criteria for entitlement to a TDIU have not been met; referral to the Director of Compensation for extraschedular consideration is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

4.  From April 25, 2013, the criteria for entitlement to TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veteran's Claim Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).    

II. Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. 

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The Veteran asserts that his disability is more severe than the 50 percent rating depicts.  See Hearing Testimony entered in Caseflow Reader in August 2012 at 2.  Taking into account all relevant evidence, the Board finds that an evaluation in excess of 50 percent for the Veteran's service-connected PTSD prior to April 25, 2013 is not warranted.  

From September 2010 to 2013, the Veteran was seen at the Vet Center.  See Medical Treatment Record-Government Facility entered in Caseflow Reader in March 2013.  At the meetings, the counselor noted the Veteran's symptoms to include dysthymia with anxiety and alcohol abuse in remission.  See id. at 15, 16, 17.  The Veteran stated that he very much enjoyed and received many benefits from the group and was motivated to improve his insight and interpersonal skills.  See id. at 16. 

In June 2012, J.F., LICSW evaluated the Veteran for his psychiatric disorder.  See Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in June 2012.  The examiner noted that the Veteran's physically violent episodes had caused severe disturbances within his family.  His physical violence resulted in legal consequences (jailed).  The examiner stated that the Veteran endorsed psychiatric issues including anger and irritability, difficulty concentrating, hypervigilance, intrusive thoughts, and disturbing dreams about Vietnam.  The Veteran also had seething anger towards Asians and mental confusion, resulting in him being fired.  He stated that he had no friends.  The examiner confirmed the Veteran's PTSD and assigned a GAF score of 40.

In July 2012, the Veteran was afforded a VA examination to determine the severity of his PTSD.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran stated that his relationship with his wife of 24 years was good.  The Veteran's two children also lived in the home.  The Veteran stated that he was very sensitive to everything including noises, crowds, and commercials on TV.  He reported having a short temper.  He avoided people and contact with friends and family.  He tried to spend most of his days by himself.  He reported that it was very difficult for him to resist his urge to drink alcohol.  The Veteran spent around five to six hours a day ruminating about his experiences in Vietnam.  He felt a great deal of shame and guilt about what he did and saw in Vietnam.  He had nightmares almost every night and slept for three to four hours a night.  He frequently woke up in the middle of the night and found himself standing in the middle of the room and unsure why he was there.  Before going back to sleep, he would check the house to make sure everything was safe.  He endorsed passive suicidal ideation with no plan or intent to harm himself.  

Typically, he spent about six to eight hours a week doing yardwork.  He spent most of his time with his wife.  He watched TV from around two to three and up to ten hours a day.  He spent an hour a day reading and being on the computer.  He cooked about one meal a week, vacuumed, mopped, and cleaned the kitchen.  His wife paid the bills, but he believed he could pay the bills if necessary.  He regularly visited with his neighbor, but denied having any friends or socializing.  He noted having few friends who live out of state whom he telephoned, sometimes on a daily basis.  He helped co-members from his group performing tasks such as moving, clearing brushes and trees, and pulling fence posts.  He met with group members once a month for coffee.  He performed significant repairs around the house such as drywalling his garage and installing a water heater in his home.

The examiner noted that the PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  These symptoms included depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, and disturbances of motivation and mood, and suicidal ideation.  The examiner stated that the Veteran was not capable of managing his own finances.  The examiner noted the Veteran's history of alcohol dependence was in the early partial remission.  The examiner stated that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  The examiner confirmed the Veteran's PTSD diagnosis and assigned a GAF score of 50.

In November 2012, the Veteran was seen at the Vet Center.  See Medical Treatment Record-Government Facility entered in Caseflow Reader in March 2013 at 12.  The Veteran stated that he was as happy as can be as his daughter had a baby.  Additionally, the daughter and her brother had moved out of the house.  See id.  The Veteran did not report any problems whatsoever.  See id.  His mood was good, and he did not have suicidal or homicidal ideations.  See id. at 13.  In December 2012, the Veteran stated that his household was quiet without his son and daughter.  There had not been any major arguments or angry explosions in quite a while.  See id. at 11.  In January 2013, the Veteran stated that he was in good spirits and was looking forward to 2013.  See id. at 10.  The examiner stated that the Veteran was more cooperative even though he remained in denial of his ability to decrease his symptoms.  See id.  In February 2013, the Veteran stated that he was doing well and happy on the outside, but stated that on the inside, he was trouble, i.e., the way he treated his family and his Vietnam experiences.  See id. at 7.

Based on the evidence of record, the Board finds that from June 18, 2012 to April 25, 2013, the objective medical evidence, and the Veteran's statements regarding his symptomatology more nearly approximates symptoms associated with a 50 percent disability rating.  The Board has considered the private evaluation from J.F., LICSW, the VA treatment records, and the VA examination report, as well as the Veteran's competent statements regarding the impact of his PTSD on his occupational and social impairment.

The Board finds that the Veteran's PTSD is characterized by the following signs or symptoms: avoidance, social isolation, depression, nightmares, sleep impairment, irritability, anxiety, intermittent suicidal ideations without plan or intent, flashbacks, and disturbance of motivation and mood.  The Board finds that the frequency, duration, and severity of the symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity consistent with the assigned 50 percent disability rating.

With regard to social impairment, the evidence of record demonstrates that from June 18, 2012 to April 25, 2013, the Veteran generally isolated himself socially.  He reported minimal social activity and spent time alone.  The Veteran did not have a good relationship with his children.  However, he had been married for over 24 years.  Moreover, the Veteran reported social activities, hobbies, or interests that included involvement in a group.  The Veteran stated that he helped co-members from his group in tasks such as moving, clearing brushes and trees, and pulling fence posts.  Additionally, he met with group members once a month for coffee.  The Veteran denied having friends, but regularly visited with his neighbor.  He noted having few friends who live out of state whom he telephoned, sometimes on a daily basis.  The Board notes that from June 18, 2012 to April 25, 2013, the Veteran was capable of interacting appropriately with others.  As such, the Veteran's level of social impairment does not support a finding of deficiencies in most areas as required by the 70 percent rating criteria.

With regard to occupational impairment, the July 2012 VA examiner stated that the Veteran had retired from his job.  The Veteran stated that he was unable to secure another job either due to his age or his qualification.  From June 18, 2012 to April 25, 2013, the Veteran's level of occupational impairment does not support a finding of deficiencies in most areas as required by the 70 percent rating criteria.

The Board notes that the Veteran endorsed some symptoms listed in the rating criteria for a 70 percent disability rating, such as suicidal ideation and irritation.  
During his July 2012 VA examinations, the Veteran endorsed occasional passive suicidal ideation.  Notwithstanding this statement, the Veteran denied any history of active suicidal planning or intent.  In November 2012, the Veteran denied suicidal ideations.  There is no indication that the suicidal ideation was productive of any industrial or social impairment.  
The Board notes that the Veteran stated that he was irritable.  J.F., LICSW noted that the Veteran was jailed for his irritability and angry outbursts, in the past.  However, the Board notes that the Veteran was presently able to function, for example, helped his group members and attended weekly socials.  Also, in his November 2012 Vet Center notes, the Veteran stated that he was in a good mood and as happy as can be, did not report any problems whatsoever, and was more cooperative with the examiner.  The Board finds that the Veteran's symptoms are contemplated by a 50 percent rating and do not more nearly approximate deficiencies in most areas as required by a 70 percent rating.

The evidence also demonstrates that during the relevant period, the Veteran was assessed GAF scores of 40 and 50.  While VA is to consider an examiner's classification of the level of psychiatric impairment by a GAF score, a GAF score alone is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  As such, the Board finds that the Veteran's PTSD symptoms, including their frequency, severity, and duration, more nearly approximate those enumerated in the schedule of ratings for mental disorders for a 50 percent disability rating, not a 70 percent disability rating.  The Board finds the totality of the medical and lay evidence of record indicates the Veteran's PTSD symptoms did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, to warrant a disability rating in excess of 50 percent.  See C.F.R. § 4.130.

Hence, the claim for a rating in excess of 50 percent disabling for PTSD must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

ii.  Rating in excess of 50 percent from April 25, 2013

On April 25, 2013, the Veteran was afforded a VA examination to determine the severity of his PTSD.  The examiner reviewed the Veteran's claims file and performed an in-person examination.  The Veteran reported that he remained married to his wife of 24 years.  They were experiencing increasing conflict related to his social avoidance and worsening isolation.  Due to his dislike of public venues and his feeling that others may become aggressive towards him, he became increasingly isolated.  His wife insisted that he ride in the car during errands.  The Veteran stated that he no longer went inside the stores except on rare occasions.  He stated he engaged in "debates" with members of the public which required his wife to "push me out" of the store before the confrontation escalated.  He reported that since the last exam, he rarely participated in boating and motorcycle riding hobbies.  He spent his time doing yardwork, watching TV, and working on the computer with minimal enjoyment.  He denied participating in any organized social activities or groups.  The Veteran denied problems with domestic violence.  He reported that he maintained emotionally distant relationships with his son and daughter.  He stated that he "went nuts" and attempted to physically "shake" his daughter.  He indicated that due to his anger problems, his daughter strictly limited his contact with his grandchild.  Apart from his wife, he had no friends.  He experienced ongoing mild problems with appropriate hygiene due to low motivation requiring his wife to assist him in remembering to shower and brush his teeth.  He reported that PTSD related anger has impacted relationships in negative ways.  He reported that anger management issues also adversely affected work functioning, although for the most part, he was gainfully employed up until his retirement three years ago.

The examiner stated that overall, the Veteran described mixed psychosocial adjustment.  The Veteran exhibited symptoms of daily intrusive thoughts, nightmares approximately three to four times per week, monthly brief flashbacks, intense psychological distress on exposure to external cues of helicopter noises and persons of Vietnamese descent, physiological reactivity of shortness of breath, accelerated heart rate, and adrenaline surge.  He exhibited avoidance of thoughts, feelings and conversations about his military experiences and avoided all public venues and noise stimuli.  There was markedly diminished participation in significant activities and feelings of estrangement from others.  He exhibited increased arousal symptoms of sleep disruption, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  He did not experience any new mental health symptoms.  He reported intermittent depressed mood that was triggered by intrusive thoughts and resulted in guilty feelings about combat actions.  He indicated that he continued to experience daily passive suicidal thoughts.  He considered ending his life by drowning; however, he did not intend to kill himself and had not made any plans to enact a drowning scenario.  He stated that for many years, he had experienced visual hallucinations.  He stated that he saw a shadow in many different locations, and sometimes the shadow appeared to be watching him.  The Veteran stated that the shadow hallucination had become much worse since the previous exam, and he was frequently startled as a result of encountering it.

The examiner noted that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran's symptoms included persistent visual hallucinations, daily suicidal ideation, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, disturbances of motivation and mood, difficulty in establishing and maintaining effective relationships, depressed mood, anxiety, suspiciousness, panic attacks approximately once per week, chronic sleep impairment, and mild memory loss.  The examiner stated that the Veteran was capable of managing his financial affairs.  The Veteran did not meet the minimum criteria for a separately rated mood disorder.  The examiner confirmed the Veteran's PTSD diagnosis and alcohol dependence in sustained full remission.  The examiner assigned a GAF score of 53.

In April 2013, the Veteran was seen at Idaho CBOC: Mental Health Note.  See Capri entered in Caseflow Reader in May 2013 at 10.  The examiner stated that the Veteran was casually dress and fairly groomed.  He made good eye contact and was cooperative.  His speech was normal and of good quality and productivity.  His mood was mixed dysphoria of chronic severe anxiety and mood depression and his affect was congruent to his mood.  See id. at 13.  The Veteran's interest and enjoyment in activities had decreased.  He was having trouble staying on tasks and drifted off during conversations.  Occasionally, he had panic attacks.  He stated that he felt hopeless, helpless, worthless, and guilty.  He denied suicidal and homicidal ideations, hallucinations, and delusions.  He was suspicious of other people's intentions.  He was oriented times three.  His thought process was abstract, goal-oriented with no loose associations.  He experienced cognitive distortions of anxiety/apprehension with a lot of intermittent anger, withdrawal, and isolation.  His memory was intact though subjectively suboptimal.  His insight and judgement were adequate, but the examiner stated that the Veteran needed therapy to improve coping strategies.  See id. at 13-14.  The examiner stated that the Veteran was functioning less well or having more symptoms.

In June 2013, the Veteran was seen at the Spokane VAMC: Mental Health telephone Encounter Note.  See Medical Treatment Record-Government Facility entered in Caseflow Reader in June 2014 at 7.  The examiner stated that the Veteran was cooperative.  The Veteran's concentration had improved overall.  He felt hopeless, helpless, worthless, and guilty, but his feelings were not as profound and overwhelming.  See id. at 10.  The Veteran's speech was of normal quality and productivity.  His mood was less mixed dysphoria of chronic anxiety and mild depression.  His affect was congruent to his mood with a cooperative disposition.  The Veteran thought process was abstract, goal-oriented with no loose associations.  He denied suicidal and homicidal ideations and psychosis.  His insight and judgement were adequate, but he needed therapy to improve coping strategies.  See id. at 13-14.  The examiner stated that the Veteran was progressing toward his goals in life or having fewer symptoms.  See id. at 12.  The Veteran's December 2013 symptoms and disposition were similar to his June 2013 symptoms except his mood was better and he worried less.  See id. at 18.

In October 2014 and June 2015, the Veteran saw D.R.P., PhD.  See Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in July 2015.  The Veteran was neatly dressed and well-groomed.  His demeanor was very gruff, but he was cooperative.  The Veteran stated that it was very difficult for him to leave the house.  The Veteran stated that since leaving the military, he has had about two to three dozen jobs.  The Veteran stated that he had nightmares and a sense of impending doom.  He believed that he lost his soul in Vietnam.  He felt like he was crazy.  He suffered from flashbacks, intense psychological distress on exposure to external cues of helicopter noises and persons of Vietnamese descent.  Additionally, he avoided thoughts, feelings, places, and conversations that reminded him about his military experiences.  The Veteran was irritable, confused, hypervigilant, and angry with an exaggerated startled response.  See id. at 3.  The Veteran's other symptoms included depression, anxiety, and nervousness.  See id. at 4.  The examiner stated that the Veteran's malingering test was in the normal range.  The examiner assigned a GAF score of 50.

In June 2015, the Veteran submitted a statement from his Vet Center team leader.  See Medical Treatment Record-Government Facility entered in Caseflow Reader in July 2015.  He stated that the Veteran re-experienced his traumatic stressors and avoided reminders of the trauma.  The Veteran was irritable and aggressive with self-destructive/reckless behavior.  He experienced hypervigilence and hyper-alertness.  He had poor concentration, heightened startled response, and sleep disturbance.

In October 2015, the Veteran was seen at North Idaho CBOC.  See Capri entered in Caseflow Reader in October 2015.  The examiner stated that the Veteran's mood was sad and his affect appropriate.  He was alert and oriented times four.  His depression was poorly controlled.  See id. at 5-6.  The Veteran stated that he had suicidal thoughts but was not suicidal.  See id. at 5, 38, 73.

In October 2015, the Veteran was afforded a VA examination to determine the severity of his PTSD.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran had been married for over 25 years.  However, he stated that his family was falling apart, and he felt responsible.  The Veteran stated that when he returned from Vietnam, he was often drunk.  The children witnessed his verbal and physical abuse towards his wife, and the children did not like him.  The Veteran spent a lot of time alone and found it hard to leave the house.  His wife encouraged him to leave the house, and about two to three times per month, he would go shopping with her, but he remained in the car.  His wife also bought him a motorcycle.  However, he would go outside intending to ride the motorcycle, but could not.  The Veteran stated that he had suicidal thoughts all the time but had never made any attempts and denied any current intent.  He further stated that he did not want his family to go through that.

The examiner stated that the Veteran met the full criteria for PTSD.  He had recurrent involuntary and intrusive memories of the traumatic events, distressing dreams and nightmares multiple times per week, and marked physiological reactions to helicopter noises or other loud noises.  He avoided being around people or going outside his home as much as possible, avoided external reminders and did not want to talk about any of his experiences with others outside of a support group.  He would hide out when people including his children visited his house.  He had persistent and exaggerated negative beliefs and expectations about himself and others.  He blamed himself for experiences he had in the military.  He experienced persistent negative emotional states such as anger, guilt, and shame.  He felt detached and estranged from others especially his children.  Most of the times, he was unable to experience positive emotions.  He had marked alterations in arousal and reactivity associated with the traumatic events including irritable behavior, angry outbursts, hypervigilant, exaggerated startle response, problems with concentration, and sleep disturbance.  He stated that he has been a burden to his wife for years.  The Veteran did not mention homicidal ideation.   
 
The examiner stated that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran experienced symptoms such as depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and suicidal ideation.  The examiner noted that the Veteran was capable of managing his financial affairs.  The examiner stated that the Veteran should not be considered a current imminent risk or increased current imminent risk.  The examiner confirmed the PTSD diagnosis and alcohol use disorder in sustained remission.

In May 2016, the Veteran submitted a statement from his daughter.  See Buddy/Lay Statement entered in Caseflow Reader in May 2016.  She stated that her father had very little impulse control.  She stated that he would become violent and angry at the smallest things.  Additionally, the Veteran started fist fights with his son, hit his wife, and beat the dog with a broom.  She also stated that sometimes, when having conversations with the Veteran, he would become illogical and irrelevant, changing topics.  Regarding hygiene, he would wear the same outfits every day and sometimes had to be told to brush his teeth and bathe.    

In May and August 2016, the Veteran submitted statements from D.R.P., PhD.  See Medical Treatment Records-Non-Government Facility entered in Caseflow Reader in May and September 2016, respectively.  Dr. P reiterated his October 2014 and June 2015 statements and added that the Veteran had difficulty concentrating.  See May 2016 Records at 1-3.  Dr. P stated that the Veteran's memory was becoming more impaired.  See id. at 3.  In August 2016, Dr. P stated that because of the Veteran's depression, he isolated himself and had an inability to maintain normal and healthy behavior.  See September 2016 Records at 2.

In August 2016, the Veteran testified at a Board hearing.  The Veteran stated that his PTSD symptoms have gotten worse.  He stated that he had suicidal ideations sometimes on a daily basis.  Additionally, he had persistent visual hallucinations and memory loss.

Upon careful review of the evidence of record, the Board finds that from April 25, 2013, the objective medical evidence, and the Veteran's statements regarding his symptomatology more nearly approximate symptoms associated with a 70 percent disability rating.  In other words, resolving all doubt in favor of the Veteran, the Board finds that from April 25, 2013, the evidence supports a 70 percent rating.  38 U.S.C. § 5107; Gilbert, supra; Mauerhan, supra.    

The Board notes that there have been some instances when the Veteran's PTSD was not quite as severe.  However, VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that the 70 percent rating for PTSD pursuant to Diagnostic Code 9411 is warranted from April 25, 2013. 

The Board finds, however, that a disability rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  During the entire period, the Veteran's PTSD has been manifested by symptoms such as depressed mood, anxiety, chronic sleep impairment and nightmares, flattened affect, hypervigilance, some memory impairment, some suicidal ideation with no intent, irritability, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships, all resulting in deficiencies in most areas, but less than total social and occupational impairment.  

Although the Veteran clearly has a serious disability, he exhibits few of the symptoms noted as applicable for a 100 percent rating.  There has been no indication of gross impairment of thought processes or communication, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  

The medical evidence of record does not indicate that the Veteran is a persistent danger of harm to himself or others.  The evidence of record does indicate that the Veteran has experienced periods of suicidal ideation.  For example, during his Board hearing, the Veteran admitted to sometimes daily suicidal thoughts.  The Veteran also stated that he considered going into the garage, getting drunk, and starting the cars and never waking up.  In this regard, he denied a plan or intent to harm himself or others, noting that he would never do it because of his family.  The Veteran's daughter indicated that the Veteran started fist fights with his son, his wife and the dog.  However, during his April 2013 VA examination, the Veteran denied problems with domestic violence.  Additionally, the October 2015 VA examiner stated that the Veteran should not be considered a current imminent risk or increased current imminent risk.  As such, his symptoms appear to more nearly approximate those for a 70 percent rating, specifically suicidal or homicidal ideation, but without rising to the level required for a 100 percent rating, specifically a persistent danger of hurting self or others. 

Moreover, although the evidence of record suggests some memory and cognitive problems, the Veteran has never forgotten the names of close relatives or his own name.  He has also always been oriented at least times three.  As such, his symptoms appear to more nearly approximate those for a 70 percent rating.
In April 2013, the VA examiner noted that the Veteran had mild problems with appropriate hygiene.  However, during his Idaho CBOC examination, the Veteran was described as being casually dress and fairly groomed.  During his October 2014 and June 2015 examinations with Dr. P, the Veteran was described as being neatly dressed and well-groomed.  The Board finds that the frequency, duration, and severity of the symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.

Finally, the Board acknowledges that during the appeal period, the Veteran's GAF scores were 50, suggesting serious symptoms.  The Board finds that the evidence of record indicates that such problems adversely affect his social and occupational functioning to warrant a 70 percent disability rating, but no higher.

For these reasons, the evidence of record indicates the Veteran has social impairment with deficiencies in most areas, including social and family relations, but not total social impairment, commensurate with a 70 percent rating, but no higher.  Although the Veteran may meet some of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed a 70 percent rating.  

The Board has considered the Veteran's claim and the lay and medical evidence, and concludes the evidence of record more nearly approximates the criteria for a 70 percent rating for the Veteran's PTSD from April 25, 2013 to the present.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  TDIU

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 
"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment."). 

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b). 

A TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

i.  Entitlement to TDIU prior to August 25, 2013 

a.  TDIU on a schedular basis

In June 2012, the Veteran filed an application for an increased rating for PTSD.  During his August 2016 Board hearing, the Veteran stated that because of his PTSD, he was unable to follow substantially gainful employment.  See Hearing testimony entered in Caseflow Reader in August 2016 at 8.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  As such, the Board finds that the issue of TDIU has been raised.

The Board notes that prior to April 25, 2013, the Veteran was service connected for PTSD rated at 50 percent effective June 1, 2012, tinnitus rated at 10 percent effective February 23, 2009, and bilateral hearing loss with a noncompensable rating.  The Veteran's overall rating was 60 percent.  The Veteran did not meet the threshold requirement for TDIU.  38 C.F.R. § 4.16(a).  

b.  TDIU on an extra-schedular basis

With regard to an extraschedular rating, if a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), such as the case here, rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, despite the Veteran not meeting the percentage requirements for TDIU, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age which would have justified a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; see Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

When considering the Veteran's service-connected disability, its impact on his occupational functioning, and factors such as his employment and education history, the evidence of record is against a finding that the Veteran's service-connected disability rendered him unemployable.  As such, the Board finds that referral of the Veteran's case to the VA Director of Compensation Service for extraschedular consideration is not warranted.  38 C.F.R. § 4.16(b).  

Review of the evidence of record demonstrates that the Veteran has a high school diploma.  During his July 2012 VA examination, the Veteran's symptoms included mild memory loss, irritability, chronic sleep impairment, depressed mood, and panic attacks that occur weekly or less often.  However, during his spare time, the Veteran socialized with his neighbor, helped his group members and met them once a month for coffee.  Additionally, the Veteran performed significant repairs on his house.  For many years, the Veteran had an alcohol abuse problem, but at the time of the examination, the problem was in remission.  The Veteran stated that from 1991 to 2009, he worked for three different companies as a cement mixer driver.  The Veteran stated that he had conflicts with co-workers.  Additionally, while making deliveries, he got lost three times and his employer gave him a warning.  After getting lost for a third time, he resigned in lieu of waiting to be fired.  The Veteran stated that he applied for seven or eight jobs but believed that due to his age or lack of qualifications, he was unable to secure a position.   

In September 2012, a SSA Administrative Judge concluded that the Veteran was not disabled for SSA purposes.  See Disability Determination and Transmittal entered in Caseflow Reader in July 2012 at 12.  The examiner stated that regarding the Veteran's PTSD symptoms, he continued to make improvements and would be able to perform less demanding work.  Regarding his memory, the examiner noted that the Veteran's ability to remember locations and work-like procedures was not significantly limited.  See id. at 8. 

While the Board acknowledges the Veteran's service-connected disabilities may cause occupational impairment, in order for the Veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factors that take his case outside the norm.  See Van Hoose, supra; see also 38 C.F.R. §§ 3.321(a), 4.1 (the rating schedule represents as far as can practicably be determined the average impairment of earning capacity resulting from the service-connected disability and its residual conditions in civil occupations).  The Board finds the evidence does not establish that the Veteran is in a different position than other veterans with a similar combined disability rating.  See 38 C.F.R. § 4.16(a); see also Van Hoose, supra. 

The Board notes that VA is required to consider the SSA's findings.  However, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is based on different laws and regulations.  In this case, SSA determined that the Veteran was not disabled.  

Additionally, during his 2012 VA examination, the Veteran stated that his age and lack of experience, not his service-connected disability, prevented him from securing a position.  The Board notes that although the Veteran experienced PTSD symptoms, the symptoms did not prevent him from functioning.  Thus, the medical evidence of record is against a finding that the Veteran's service-connected disability prevented him from being able to obtain and secure substantially gainful employment.

While the Board does not doubt that the Veteran's disability has a significant effect on his employability, the weight of the evidence does not support his contention that his service-connected disability is of such severity so as to preclude his participation in any form of substantially gainful employment based on his occupational background and level of education.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the record of evidence does not indicate that the Veteran was rendered unemployable by reason of his service-connected disability, the Board is not required to submit the Veteran's claim to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

ii.  Entitlement to TDIU from August 25, 2013

The Veteran contends that his service-connected PTSD prevents him from securing or following substantially gainful occupation.  See VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability entered in Caseflow Reader in June 2015.  

Based on the Board's decision, the Veteran is service connected for PTSD rated at 70 percent effective August 25, 2013, tinnitus rated at 10 percent effective February 23, 2009, and bilateral hearing loss with a noncompensable rating.  As of April 25, 2013, the Veteran meets the threshold requirement for TDIU.  38 C.F.R. § 4.16(a).

The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  In his June 2015 VA Form 21-8940, the Veteran reported that he last worked in January 2009 and left his job as a result of his disabilities.  See VA 21-8940 entered in Caseflow Reader in June 2015.  He reported that he obtained his GED in 1968.  See id.  The Veteran stated that he worked as a driver.  See id.  In December 2015, the Veteran submitted another VA 21-8940.  See VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability entered in Caseflow Reader in December 2015.  The Veteran stated that while driving, he would become lost and confused.  See id.  

In April 2013, the Veteran was afforded a VA examination to determine the severity of his PTSD.  See VA Examination entered in Caseflow Reader in April 2013.  The Veteran stated that he was actively looking for work.  The examiner stated that because of the PTSD, the Veteran had difficulty in adapting to stressful circumstances, including work or a work-like setting and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that due to PTSD, the Veteran experienced intermittent periods of inability to perform occupational tasks.

In June 2015, the Veteran was evaluated by J.F., LICSW.  The examiner stated that when the Veteran was employed, he showed a pattern of severely disrupted occupational functioning, severe impairment in getting along with both peers and supervisors, uncalled for or unprovoked aggression, and then separating and isolating himself from his peers.

In October 2015, the Veteran was afforded a VA examination to determine the severity of his PTSD.  See C&P Exam entered in Caseflow Reader in October 2015.  The examiner stated that the Veteran was unable to handle public places, be amongst groups of people including his family members or attend events and activities.  He did not get along with others and would rather stay to himself.  The examiner stated that whatever social skills the Veteran had prior to his military experiences were no longer functional.  The examiner stated that given the severity of the Veteran's PTSD, his ability to function in an occupational environment would be very limited.

In August 2016, the Veteran saw Dr. P.  Dr. P stated that the Veteran had  difficulty concentrating, and his memory was becoming more impaired.  Additionally, Dr. P stated that the Veteran had an inability to maintain normal and healthy behavior and should not be around others.  During his Board hearing, the Veteran testified that when he was working, he would frequently become angry with others.  He was impatient and quick to anger.  

Given the Veteran's credible lay statements regarding the impact of his service-connected PTSD on his ability to work and the functional limitations the VA examiners and Dr. P described regarding the Veteran's PTSD symptoms since April 25, 2013, the Board finds that the Veteran's service-connected PTSD likely prevent him from obtaining and maintaining substantially gainful employment.

As such, the Board finds that from April 25, 2013, the Veteran is entitled to TDIU due to his service-connected PTSD.  


ORDER

Entitlement to a rating in excess of 50 percent from June 18, 2012 to April 25, 2013 is denied.  

Entitlement to a 70 percent rating, but no higher, from April 25, 2013 is granted.

Entitlement to a TDIU prior to April 25, 2013 is denied.

Entitlement to a TDIU from April 25, 2013 is granted.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


